DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,583,005 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glenn Seager on 2/23/2022.
Claim 1: 	A medical device system, comprising: 
an expandable heart valve including a generally tubular anchor having an interior surface and an exterior surface;
a seal dispose on the exterior surface of the anchor;
a handle for percutaneous delivery of athe expandable heart valve from a tubular member extending distally from the ;
a handle housing having a longitudinal axis extending from a proximal end of the handle housing to a distal end of the handle housing, the handle housing including a cavity disposed within the handle housing; and
a carriage assembly disposed within the cavity and operatively connected to the tubular member and the carriage assembly is further configured to be operatively connected to the expandable heart valve, the carriage assembly being longitudinally movable between a distal position and a proximal position by rotation of a control knob with respect to the handle housing, the control knob being disposed around the proximal end of the handle housing;
wherein the carriage assembly includes a carriage member, a first sliding member, a second sliding member, and a lock configured to releasably fix the first sliding member and the second sliding member relative to the carriage member;
		wherein the lock is rotatable relative to the handle housing.

New Claim 2: The medical device system of claim 1, further including a tubular collar member disposed around a proximal portion of the handle housing, the tubular collar member being rotatable about the handle housing.

New Claim 3: The medical device system of claim 2, wherein the lock physically engages the carriage member.


New Claim 4: The medical device system of claim 3, wherein rotating the tubular collar member about the longitudinal axis rotates the lock out of engagement with the carriage member.

New Claim 5: The medical device system of claim 4, wherein after rotating the lock out of engagement with the carriage member, the first sliding member is longitudinally movable with respect to the second sliding member.

New Claim 6: The medical device system of claim 5, wherein the first sliding member is movable proximally, from a first position to a second position, relative to the second sliding member.

New Claim 7: The medical device system of claim 6, wherein in the second position, the first sliding member abuts a portion of the second sliding member.

New Claim 8: The medical device system of claim 6, wherein after rotating the lock out of engagement with the carriage member, further rotation of the tubular collar member moves the first sliding member proximally relative to the second sliding member.

New Claim 9: The medical device system of claim 8, wherein after the first sliding member is in the second position, further rotation of the tubular collar member moves the second sliding member proximally relative to the carriage member.

New Claim 10: The medical device system of claim 9, wherein after the first sliding member is in the second position, further rotation of the tubular collar member moves both the first sliding member and the second sliding member proximally relative to the carriage member.

New Claim 11: The medical device system of claim 1, wherein the second sliding member includes at least one actuator member extending distally therefrom to the expandable heart valve, wherein movement of the carriage assembly from the distal position toward the proximal position places the at least one actuator member in tension.

New Claim 12: The medical device system of claim 11, wherein after releasing the first sliding member and the second sliding member from the carriage member, the carriage assembly releases tension on the at least one actuator member until the first sliding member re-engages the second sliding member at a proximal end of a slot formed in the second sliding member.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the lock configured to releasably fix the first sliding member and the second sliding member relative to the carriage member (claim 1).
 In the prior art of record, Crisostomo (US Pub No. 2013/0123757) discloses (Figures 21-22) a carriage member (152), a first sliding member (146), a second sliding member (150) and a lock (148) where the lock is rotatable relative to the handle housing (Paragraph 0060) but fails to disclose the lock configured to releasably fix the first sliding member and the second sliding member relative to the carriage member (claim 1). The lock (148) of Crisostomo releasably fixes the first sliding member (146) relative to the second sliding member (150) and the carriage member (152) instead of releasably fixing the first sliding member and the second sliding member relative to the carriage member as claimed.
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771